NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0905n.06
                           Filed: December 18, 2006

                                           No. 05-2073

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


Intercontinental Electronics, S.p.A.,                    )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellant,                              )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE EASTERN
v.                                                       )         DISTRICT OF MICHIGAN
                                                         )
Richard G. Roosen; Kahn, Kahn, Gibson and Roosen,        )                          OPINION
P.C.,                                                    )
                                                         )
       Defendants-Appellees.




BEFORE:        DAUGHTREY, MCKEAGUE, Circuit Judges; and REEVES, District Judge.*

       McKeague, Circuit Judge. Appellant Intercontinental Electronics, S.P.A. appeals the

district court’s order denying Appellant’s motion to reconsider the district court’s granting of

Appellees’ Rule 12(c) motion for judgment on the pleadings in Appellant’s legal malpractice action

against Appellees Richard G. Roosen and Kahn, Kahn, Gibson & Roosen, P.C. For the reasons

stated below, the panel AFFIRMS the order of the district court.

                                        I. BACKGROUND

       Appellant is an Italian corporation in the electronic piano business. American Keyboard

Products, Inc., is a Michigan corporation that contracted with Appellant to distribute Appellant’s



       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 05-2073
Intercontinental v. Roosen

pianos. Euler SIAC Societa Italiana Assicurazione Crediti (“Euler”) is an Italian insurance

company that provides coverage for bad contractual debt to businesses including Appellant. In

1999, Appellant submitted a claim to Euler from Appellant’s dealings with American Keyboard

Products, Inc. Euler paid the claim and thereby became subrogated to Appellant’s rights.

       On July 6, 2000, Appellees filed a collection suit on behalf of Appellant and Euler against

American Keyboard Products, Inc., Robert C. Kotz, and Gregory Wysocki (collectively “AKP”)

in Michigan state court. The suit was brought in Appellant’s name only. AKP filed a

counterclaim against Appellant on April 25, 2001. Appellant claims that Appellees did not

notify it of this counterclaim.

       On June 20, 2001, Appellees moved to withdraw as Appellant’s counsel, and the court

granted that motion on July 18, 2001. Appellees claim to have served the motion to withdraw on

Appellant in Italy, but Appellant claims that it was not given such notice. In its July 18, 2001

order granting the motion to withdraw, the state trial court, inter alia, (1) ordered Appellees to

serve Appellant with a copy of the order at Appellant’s last known address in Italy; (2) allowed

Appellant thirty days to find new counsel; and (3) warned that a default judgment would be

entered against Appellant and its complaint would be dismissed if it failed to appear at an August

28, 2001 scheduling conference. Appellees claim that the trial court also sent two notices to

Appellant, informing it of the pretrial conference and case evaluation.

       On August 28, 2001, the trial court entered two orders when Appellant did not appear at

the pretrial conference. First, it dismissed Appellant’s claim without prejudice. Second, it

entered a default on AKP’s counterclaim against Appellant. AKP served Appellant with these

                                                -2-
No. 05-2073
Intercontinental v. Roosen

two orders on September 12, 2001. Appellant admits that it received these orders. On October

25, 2001, Appellant asked Euler for an explanation of the default order, and Euler replied by

facsimile, “After reviewing the attached documents, it is recommended they be ignored since the

case was dismissed and no further action was being taken.” JA at 25. Euler then notified

Appellant on November 9, 2001 that the action had been concluded.

       On May 1, 2002, AKP moved for entry of default judgment.1 On May 15, 2002, the trial

court granted the motion, entering a default judgment against Appellant for $2,552,012.97. On

June 5, 2002, Appellant moved to have the default judgment set aside, claiming that it never

received notice of the order permitting Appellees to withdraw. The trial court denied Appellant’s

motion, holding that its explanations “certainly do not overcome the numerous notices and

attempts to get the attention of [Appellant]” and that “it speaks a lot that immediately upon

hearing the Judgment [Appellant] finally woke up and found a way to appear in this court and

hire experienced counsel to come in here and try to set it aside.” JA at 130. Appellant appealed

to the Michigan Court of Appeals, and that court affirmed the judgment although it reduced the

award by $1,000,000. The Court of Appeals held that there is a presumption of receipt by the

addressee of mail that is addressed, stamped, and entrusted to the United States Postal Service for

delivery, and that presumption was not rebutted in this case because the statements by one of




       1
        The district court opinion states that the trial court granted the motion for entry of default
judgment on May 1, 2002, but the complaint as well as the briefs of both parties state that the motion
was made on May 1, 2002, and granted on May 15, 2002. JA at 16, 25; Appellant’s Br. 9;
Appellees’ Br. 4.

                                                -3-
No. 05-2073
Intercontinental v. Roosen

Appellant’s officers in an affidavit “did not constitute the type of positive, detailed, and direct

testimony necessary to overcome the presumption.” JA at 81-82.

       Appellant then filed a claim against Appellees in the United States District Court for the

Eastern District of Michigan on June 20, 2003, asserting legal malpractice, equitable subrogation,

and negligence by Appellees in failing to comply with the trial court’s order of July 18, 2001,

failing to give Appellant notice of the counterclaim, and wrongly naming Appellant as plaintiff in

the underlying action. In its response to Appellees’ Rule 12(c) motion, Appellant claimed that

(1) Appellees’ motion should be converted to a motion for summary judgment; (2) Appellees

improperly prosecuted the state court action solely in Appellant’s name and but for this fact, the

default judgment would not have been entered against Appellant; and (3) Appellant is not

estopped from asserting that Appellees are liable for their actions.

       The district court granted Appellees’ motion to dismiss pursuant to Rule 12(c) on May

25, 2005. It first reasoned that Appellees’ motion was one for dismissal pursuant to Rule 12(c)

and not a motion for summary judgment because the exhibits considered by the district court

were only those that were part of the pleadings or public record. It next held that collateral

estoppel estopped Appellant from denying that it received notice of the order allowing Appellees

to withdraw and requiring Appellant to appear at the scheduling conference. Finally, the district

court held that regardless of whether Appellees improperly prosecuted the state court action

solely in Appellant’s name, Appellees have no liability to Appellant because Appellant “ignored

the default until a default judgment was entered some seven and a half months later.” JA at 32.



                                                 -4-
No. 05-2073
Intercontinental v. Roosen

        Appellant then filed a motion with the district court pursuant to Federal Rule of Civil

Procedure 59(e) for reconsideration of the district court’s order. It argued that the district court

order was based upon manifest errors of law and that it should be reversed to avoid a manifest

injustice. In support of its argument, Appellant claimed that the district court misapplied

Michigan proximate cause jurisprudence, disregarded an applicable Michigan real party in

interest statute, ignored a statement by the Michigan Court of Appeals that if Appellees

improperly represented themselves as Appellant’s attorney, then Appellant’s remedy lies in a suit

against Appellees, and absolved Appellees from any liability for filing an action on behalf of

Appellant without Appellant’s knowledge or participation. The district court denied the motion,

holding (1) that it did not make any determination of the probative quality of Appellant’s

proximate cause evidence, rather it dismissed Appellant’s claim because it could not show it was

entitled to relief due to its inability, through the application of collateral estoppel, to challenge

the notice of the July 18, 2001 order and (2) that the remainder of Appellant’s motion merely

raised issues previously before the court, and the court will not grant motions for reconsideration

that present issues that were, either expressly or by reasonable implication, previously ruled upon

by the court.

        Appellant appeals only the granting of the order denying its motion to reconsider the

granting of Appellees’ motion to dismiss.2


        2
          Appellant claims that it has also appealed the district court’s granting of Appellees’ Rule
12(c) motion, notwithstanding the fact that its notice of appeal states that it is appealing only “from
the Order Denying Plaintiff’s Motion to Reconsider Granting of Defendant’s Motion to Dismiss .
. . .” JA at 38. According to Federal Rule of Appellate Procedure 3(c)(1), “The notice of appeal

                                                  -5-
No. 05-2073
Intercontinental v. Roosen

                                           II. ANALYSIS

        This court has held that ordinarily a denial of a motion to alter or amend a judgment

pursuant to Rule 59(e) is reviewed for abuse of discretion. Hansmann v. Fidelity Invs.

Institutional Servs. Co., 326 F.3d 760, 766 (6th Cir. 2003) (citations omitted). However, if a

Rule 59(e) motion seeks reconsideration of a grant of summary judgment, de novo review is the

applicable standard. Id. at 767. Like Hansmann, the instant case involves an appeal from the

Eastern District of Michigan, and Hansmann held that the “district court must grant a motion for

reconsideration if the movant demonstrates that the district court and the parties have been

misled by a palpable defect, and correcting the defect will result in a different disposition of the

case.” Id. (quoting E.D. Mich. R. 7.1(h)). The successor rule to Local Rule 7.1(h), Local Rule

7.1(g)(3), which was cited by the district court, essentially provides the same standard for

granting a motion for reconsideration:

        Generally, and without restricting the court’s discretion, the court will not grant
        motions for rehearing or reconsideration that merely present the same issues ruled
        upon by the court, either expressly or by reasonable implication. The movant
        must not only demonstrate a palpable defect by which the court and the parties
        have been misled but also show that correcting the defect will result in a different
        disposition of the case.



must . . . (B) designate the judgment, order, or part thereof being appealed.” Fed. R. App. P. 3(c).
While it is true that this circuit has held that “an appeal from a final judgment draws into question
all prior non-final rulings and orders,” this rule is limited by the further holding that “[i]f, however,
an appellant chooses to designate specific determinations in its notice of appeal, only those
determinations may be raised on appeal.” Newman v. Fed. Express Corp., 266 F.3d 401, 404 (6th
Cir. 2001) (citation and internal quotation omitted). Therefore, to the extent that Appellant
specifically designated the order denying its motion to reconsider in its notice of appeal, “only [that]
determination[] may be raised on appeal.” Id.

                                                  -6-
No. 05-2073
Intercontinental v. Roosen

E.D. Mich. R. 7.1(g)(3).

       On appeal, Appellant argues that the district court erred in applying collateral estoppel

because it relied on precedent from the Michigan Court of Appeals for the proposition that a

default judgment has a collateral estoppel effect when the issues are sufficiently litigated.

Appellant also argues that the Rule 12(c) motion was improperly granted because the district

court improperly made certain factual determinations while ignoring genuine issues of material

fact. It lists a number of instances whereby it contends that Appellees were negligent, and then it

makes a novel argument regarding causation, namely that Appellees’ “omissions of

communication and their wrongful acts of unauthorized filing combined to deprive [Appellant]

of the kind of notice that one would typically have as a new defendant,” and thus “denied

[Appellant] the context that would have made the paper notices meaningful.” Appellant’s Br. 33

(emphasis in original).

       Appellant’s appeal fails because it does not meet the aforementioned standard regarding

motions to reconsider. The record contains no indication that the district court was in any way

misled by a palpable defect under the law of this court, and indeed Appellant’s brief contains no

such argument. See Henderson v. Walled Lake Consol. Sch., No. 05-1814, 2006 WL 3313972, at

*13 (6th Cir. Nov. 16, 2006) (holding that the “palpable defect” standard is not inconsistent with

requiring a showing of “(1) a clear error of law; (2) newly discovered evidence; (3) an

intervening change in controlling law; or (4) a need to prevent manifest injustice”). Instead,

Appellant’s argument on appeal reads like an appeal from the district court’s granting of the Rule


                                                -7-
No. 05-2073
Intercontinental v. Roosen

12(c) motion, essentially rehashing the arguments previously raised, namely that collateral

estoppel should not have been applied and that its legal malpractice claim was valid. Hence,

Appellant “merely present[s] the same issues ruled upon by the court, either expressly or by

reasonable implication.” E.D. Mich. R. 7.1(g)(3). Accordingly, nothing in the record leads this

court to conclude that the district court’s denial of the motion to reconsider was an abuse of

discretion.

                                      III. CONCLUSION

       For the foregoing reasons, the panel AFFIRMS the order of the district court.




                                                -8-